DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 7 (see Applicant Arguments/Remarks Made in Amendment pp. 6-7) as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claims 1 and 7 to add the following limitations:
	1) the injection molding space is now modified by “…which is surrounded by a first molding surface and a second molding surface and…the gate being provided along the first molding surface…”
	2) the support mechanism is now modified by “…comprising a support member…configured to make the hole portion …by projecting from the second molding surface…”
	Applicant’s amendments necessitated the new grounds of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 6,439,871) in view of Yoshikawa (US 2001/0046822).
Regarding Claim 1, Saito discloses a molding apparatus (abstract) comprising 
a gate configured to fill a plasticized raw material into an injection molding space (Fig. 1 Col. 5:ll.41-46 gate – 10B cavity – 10A: opening at the central portion of the cavity forms the gate) in which two intermediate base materials are set (Fig. 3 Col.7:l.26 surface members – 21 and 22), one of the intermediate base materials comprising a hole portion (Fig. 1 Col.5:ll.23-25: first surface member – 21 laminated onto one side of the valve body – 23 has a gate hole – 211 for a gate – 10B),  
a holder unit which is configured to position the two intermediate base materials in the injection molding space opposite to each other (Fig. 3 9:58-62 centering pins – 112 and 134); and 

wherein the plasticized raw material filled from the gate passes through the hole portion and is formed as an intermediate layer between the two intermediate base materials (Fig. 4 8:27-36  the molten resin having formed the channel between the first and the second surface members – 21 and 22 advances between the first and the second surface members – 21 and 22).
However, Saito does not disclose that the injection molding space that is filled with a plasticized raw material is surrounded by a first molding surface and a second molding surface and in which two intermediate base materials are set, the gate being provided along the first molding surface,
nor does Saito disclose that the pressing surface configured to make the hole portion adjacent to the gate projects from the second molding surface.
Yoshikawa discloses a resin molding manufacturing method and apparatus (abstract) that has a mold having a mixed mold provided with a gate and movable mold (Fig. 2 paragraph [0077] mold – 1 fixed mold – 2 gate – 2a movable mold – 3) and where a base material (electromagnetic shielding textile sheet) is set (paragraph [0077] 
with a gate being provided along the first molding surface with the base material comprising a hole portion (Fig. 5 paragraphs [0106] [0109]: injection-molded resin body – 12 is provided with a through hole – 13 covered with the electromagnetic shielding textile sheet – 11; the resin molding manufacturing apparatus uses a mold – 1 having a female mold -2 provided with a gate – 2a).
Yoshikawa further discloses a support member configured to make the hole portion adjacent to the gate (See Fig. 5) by projecting from the second molding surface and pressing base material positioned in the injection molding space toward a periphery of the gate (Fig. 6 paragraph [0119] through hole – 13 is formed in the injection –molded resin body – 12 by the protrusible member – 2b).

    PNG
    media_image1.png
    507
    423
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    257
    334
    media_image2.png
    Greyscale
                    
[AltContent: textbox (Fig. 6)][AltContent: textbox (Fig. 5)]
	
	


 and further comprising a support mechanism comprising a pressing surface configured to make the hole portion adjacent to the gate as disclosed by Saito,
 to further consider that the injection molding space is surrounded by a first molding surface and a second molding surface, the gate being provided along the first molding surface, as disclosed by Yoshikawa, and in which the two intermediate base materials of Saito are set, and
a support member as in Saito, but configured to make the hole portion adjacent to the gate by projecting from the second molding surface, as disclosed in Yoshikawa,  and pressing the two intermediate base materials of Saito, positioning in the injection molding space toward a periphery of the gate. 
One with ordinary skill in the art would be motivated to consider this modification to Saito disclosed by Yoshikawa because, 
first, the presence of a injection molding space surrounded by a first and second molding surface where the intermediate materials are set would allow the materials being formed to be held in a slack state or in a moderately tensioned state during the filling by the gate (paragraph [0078]) and 


Regarding Claim 2, the combination of Saito and Yoshikawa disclose all the limitations of Claim 1 and Saito further discloses 
that the size of the gate, a size of the hole portion, and a size of the pressing surface are set to satisfy W1</=W2</=W3, 
where W1 is the size of the gate, W2 is the size of the hole portion (Fig.4 8:7-10 cavity – 10A having larger configuration than the laminated molding – 2 by the advancement amount of the slide die – 13 is formed inside the die body – 10;  8:29-31  forcing first and second surface member to form and expand the channel) which inherently meets the relative sizes of  W1</=W2)  and W3 is the size of the pressing surface (Fig. 4 8:9 slide die – 13) which inherently meets the limitation as to the relative sizes of W1</=W2</=W3. 
Additionally, the claimed apparatus is met because the claimed sizes (gate relative to hole, etc.) are directed at how the claimed apparatus is used, rather than structural features of the claimed invention.

Regarding Claim 3, the combination of Saito and Yoshikawa disclose all the limitations of Claim 1 and Saito further discloses that the pressure applied on the two intermediate base materials from the pressing surface and a flow pressure of the 
where F1 is the pressure applied on the two intermediate base materials, and F2 is the flow pressure of the plasticized raw material (14:57-60 the injection pressure can be set low, thereby largely decreasing the damage applied to the surface member).  
Additionally, the claimed apparatus is met because the claimed pressures are directed at how the claimed apparatus is used, rather than structural features of the claimed invention.

2.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 6,439,871) in view of Asanuma (US 2014/0339732) and further in view of Yoshikawa (US 2001/0046822)
Regarding Claim 7, Saito as disclosed in Claim 1 above, 
teaches a molding apparatus (abstract) in which two intermediate base materials are set (Fig. 3 7:26 surface members – 21 and 22), one of the intermediate base materials comprising a hole portion (Fig. 1 5:23-25  first surface member – 21 laminated onto one side of the valve body – 23 has a gate hole – 211 for a gate – 10B), 
a holder unit, which is able to position the two intermediate base materials in the injection molding space opposite to each other (Fig. 3 9:58-62 centering pins – 112 and 134); and 
a support mechanism comprising a pressing surface (Fig. 1 6:9-13 spring – 43 slide shaft – 42 stationary-side advancing plate – 41 to be pressed onto the stationary die plate – 312) for making the hole portion adjacent to the gate by pressing the two 
wherein the plasticized raw material filled from the gate passes through the hole portion and is formed as an intermediate layer between the two intermediate base materials (Fig. 4 8:27-36  the molten resin having formed the channel between the first and the second surface members – 21 and 22 advances between the first and the second surface members – 21 and 22).  
However, Saito does not disclose an accommodation unit which is able to accommodate a plurality of types of intermediate base materials nor a conveyance apparatus configured to convey the intermediate base materials via a heating apparatus configured to heat the intermediate base materials. 
Asanuma discloses a molding system (abstract) in the same field of endeavor and similar to the instant invention comprising: 
an accommodation unit which is able to accommodate a plurality of types of intermediate base materials including an intermediate base material (Fig. 1 paragraphs [0028] [0030] storage section – 11 configured to be able to store a plurality of thermoplastic prepregs – 100).
Moreover, Asanuma further discloses a heating apparatus configured to heat the intermediate base materials (Fig. 1 paragraph [0028] heating device – 13 which are identical to the heaters – 3a, 3b in Fig. 1 of the instant invention) and a conveyance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Saito to incorporate the disclosure of Asanuma whereby a molding unit which uses two intermediate materials comprising a hole portion wherein the plasticized raw material filled from the gate passes through the hole portion and forms an intermediate layer between the two intermediate base materials 
while being held by a holder unit, which is able to position the two intermediate base materials in the injection molding space opposite to each other; 
an apparatus comprising a gate for filling a plasticized raw material into an injection molding space with an intermediate base material with a holder unit able to position the base material in the injection molding space 
to also consider the apparatus or molding die of Asanuma which would provide an accommodation unit able to accommodate a plurality of types of intermediate base materials.  
One with ordinary skill in the art would consider this because in this way a plurality of thermoplastic prepregs can be successively conveyed in a vertical attitude from storage section – 11 of thermoplastic prepregs – 100 the heating device – 13 and mold device – 14 (paragraph [0032]).

nor does Saito disclose that the pressing surface configured to make the hole portion adjacent to the gate projects from the second molding surface.
Yoshikawa discloses a resin molding manufacturing method and apparatus (abstract) that has a mold having a mixed mold provided with a gate and movable mold (Fig. 2 paragraph [0077] mold – 1 fixed mold – 2 gate – 2a movable mold – 3) and where a base material (electromagnetic shielding textile sheet) is set (paragraph [0077] electromagnetic shielding textile sheet – 11) and which is surrounded by a first molding surface and a second molding surface (Fig. 2 paragraph [0077] sheet is extended through a space between the fixed mold – 2 and the movable mold – 3 (in a cavity – 7 of the mold -1)), 
with a gate being provided along the first molding surface with the base material comprising a hole portion (Fig. 5 paragraphs [0106] [0109]: injection-molded resin body – 12 is provided with a through hole – 13 covered with the electromagnetic shielding textile sheet – 11; the resin molding manufacturing apparatus uses a mold – 1 having a female mold -2 provided with a gate – 2a).
Yoshikawa further discloses a support member configured to make the hole portion adjacent to the gate (See Fig. 5 above) by projecting from the second molding surface and pressing base material positioned in the injection molding space toward a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Saito and Asanuma to incorporate the disclosure of Yoshikawa whereby in an injection molding system comprising an accommodation unit with a gate configured to fil a plasticized raw material into an injection molding space and in which two intermediate base materials are set with one of the intermediate base materials comprising a hole portion
 and further comprising a support mechanism comprising a pressing surface configured to make the hole portion adjacent to the gate as disclosed by Saito,
 to further consider that the injection molding space is surrounded by a first molding surface and a second molding surface, the gate being provided along the first molding surface, as disclosed by Yoshikawa, and in which the two intermediate base materials of Saito are set, and
a support member as in Saito, but configured to make the hole portion adjacent to the gate by projecting from the second molding surface, as disclosed in Yoshikawa,  and pressing the two intermediate base materials of Saito, positioning in the injection molding space toward a periphery of the gate. 
One with ordinary skill in the art would be motivated to consider this modification to the combination of Saito and Asanuma as disclosed by Yoshikawa because, 
first, the presence of a injection molding space surrounded by a first and second molding surface where the intermediate materials are set would allow form the materials 
second, the use of a support member configured to make the hole portion adjacent to the gate by projecting from the second molding surface would provide resiliency, thus preventing any breakages and creases that could form around the hole of the base materials (paragraph [0125]).

Regarding Claim 8, the combination of Saito, Asanuma and Yoshikawa disclose all the limitations of Claim 7  and Saito further discloses that the size of the gate, a size of the hole portion, and a size of the pressing surface are set to satisfy W1</=W2</=W3, where W1 is the size of the gate, W2 is the size of the hole portion (Fig.4 8:7-10 cavity – 10A having larger configuration than the laminated molding – 2 by the advancement amount of the slide die – 13 is formed inside the die body – 10;  8:29-31  forcing first and second surface member to form and expand the channel) which inherently meets the relative sizes of  W1</=W2)  and W3 is the size of the pressing surface (Fig. 4 8:9 slide die – 13) which inherently meets the limitation as to the relative sizes of W1</=W2</=W3. 

Regarding Claim 9, the combination of Saito, Asanuma and Yoshikawa disclose all the limitations of Claim 7  and Saito further discloses that the pressure applied on the two intermediate base materials from the pressing surface and a flow pressure of the plasticized raw material, which flows through the gate when the plasticized raw material is filled into the injection molding space, are set to satisfy F1<F2, where F1 is the .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748